Citation Nr: 0838767	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had active military service from August 1970 to 
January 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
hepatitis C related to his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, the 
veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a May 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for hepatitis C is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated with regard to the 
appellant's claim. 

In an August 2005 letter, issued prior to the December 2005 
rating decision, the RO informed the veteran of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim, as well as what 
information and evidence must be submitted by the veteran.  
We therefore conclude that appropriate notice has been given 
in this case.  

The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  After the issuance of each 
notice described above, and opportunity for the veteran to 
respond, the supplement statement of the case (SSOC) issued 
in October 2008 reflects readjudication of the claim.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the veteran is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran seeks service connection for hepatitis C that he 
claims is related to his period of active military service.  
In written statements in support of his claim, he indicated 
that he had a right arm tattoo when he was examined for entry 
into service.  He maintains that he was an intravenous drug 
user during service to which he attributes his hepatitis C.

Service treatment records indicate that, when examined in 
August 1970, the veteran's skin was normal, there were no 
identifying body marks, scars, or tattoos noted, and he was 
found qualified for induction/enlistment into service.  
Clinical records are not referable to complaints or diagnosis 
of, or treatment for, a liver abnormality or intravenous drug 
use.  According to a July 1971 separation examination report, 
prepared for medical discharge, the veteran had "LOVE" 
tattooed on his right arm.  When examined for separation in 
December 1972, there was no reference to the veteran having 
any identifying body marks, scars, or tattoos, and his skin 
and viscera were reported as normal. 

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that the veteran was discharged from service under 
honorable conditions

Post service, VA medical records, dated from October 2004 to 
July 2005, reflect the veteran's treatment for hepatitis, 
apparently diagnosed in December 2004.  According to December 
2004 records, the veteran was hospitalized with complaints of 
recurrent fevers since November 2004.  In a medical history 
provided at admission, and an anesthesia pre-operative 
assessment for surgery, the veteran was noted to have right 
upper quadrant abdominal pain and fever that started earlier 
that day.  He had unintentional weight loss over the last 
month.  He denied "IDU" (intravenous drug use?), blood 
transfusions, and jaundice, and had no dental work in twenty 
years.  Results of a liver biopsy performed in December 2004 
included chronic hepatitis consistent with hepatitis C.  
Results of an abdominal echogram performed at that time 
showed diffuse increased echogenicity of the liver consistent 
with fatty infiltration.

In a June 2005 signed statement, the veteran said that he 
contracted his hepatitis C in service and it was transferred 
by drug use, according to the VA clinic.  He said that he had 
the disease for approximately 30 years, based on the level of 
liver damage, and was entitled to disability for this 
disorder.  

In an October 2005 signed statement, the veteran said that he 
used drugs while stationed in Germany during opium and 
cocaine parties when participants used the same straw.  He 
said he accepted a "general" discharge under honorable 
conditions rather than be prosecuted for drug use.  He denied 
using drugs after service. 

In a January 2006 signed statement, the veteran reported 
smoking hash and snorting crystal meth (speed) in service 
that led to his use of other drugs like cocaine and opium.  
He said he was told he failed a urine drug test and was in 
shock because he made sure the urine sample was clean.  
According to the veteran, it was a standard practice for 
smokers to buy urine from drinkers for these tests.  The 
veteran said he was given the choice of accepting an early 
release for a medical reason or face a court martial for drug 
use.  He knew he caught hepatitis in service for two reasons.  
First, he did not use drugs before or after his military 
service; and, second, he was told he had hepatitis by a 
dental surgeon at Lowell General Hospital in 1974.  The 
veteran said the hospital advised him that his records were 
destroyed after 30 years.

In a March 2008 signed statement the veteran said that his 
right arm "LOVE" tattoo was there since he was eleven years 
old and was there when he was examined for entrance into 
service.  He indicated that he did it to himself to show he 
was tough, and used a candle, alcohol, three pins taped 
together, and a bottle of India ink.  The veteran said he 
took great care to be sure everything was clean to avoid 
infection.  According to the veteran, his discharge supports 
his drug abuse in service when he was introduced to drugs in 
Germany and smoked hash and used either cocaine or "crystal 
meth".  

In September 2008, the veteran, who was 55 years old, 
underwent VA examination.  According to the examination 
report, the veteran gave a history of being told he had 
hepatitis several months after his discharge from service.  
He underwent dental work, experienced significant 
postoperative bleeding, and was told he had hepatitis but did 
not specifically recall when he was told he had hepatitis C.  
He had diabetes for more than the last twenty years.  
Approximately three years earlier, the veteran underwent a 
cholecystectomy due to active cholecystitis.  At that time, a 
liver biopsy was also performed and he discovered he still 
had active hepatitis C.  

It was further noted that the veteran was quite sure that he 
obtained his disease through intravenous drug use that 
occurred in military service.  He was never told he had liver 
cancer or that he needed a transplant, but knew it was a 
future possibility.  He did have a tattoo prior to going into 
service, and smoked cocaine many years ago.  He denied any 
accidental needle sticks or other exposures to hepatitis.  
The VA examiner reviewed results of laboratory tests, 
including a May 2008 viral load that was non-detectable for 
hepatitis C virus.  A December 2007 liver ultrasound showed 
the veteran's liver had increased echogenicity.  There were 
no ascites and no focal hepatic lesions.  The clinical 
impression included chronic active hepatitis C undergoing 
treatment.




III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301 (2008).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2008).

The veteran contends that his currently diagnosed hepatitis C 
is likely related to claimed in-service risk factors that 
include drug use.  He disputes receiving a tattoo in service.  
Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 "Infectious 
Hepatitis" (November 30, 1998).

As to the in-service risk factor of drug use, the weight of 
the evidence of record does not demonstrate intravenous drug 
use during service.  Service medical records are negative for 
evidence of illicit drug use during service.  In fact, when 
hospitalized by VA in December 2004, the veteran denied a 
history of "IDU" (apparently a reference to intravenous 
drug use).

The veteran's assertion that he acquired a tattoo before 
service is neither supported nor outweighed by the service 
treatment records, as the December 1972 service separation 
examination report is negative for evidence of tattoos, but 
the earlier July 1971 examination report describes his right 
arm "LOVE" tattoo.

The weight of the competent medical evidence shows that the 
hepatitis C virus, initially documented after service in 
2004, nearly 30 years after discharge, is not related to an 
in-service disease or injury (including risk factors).  

Even assuming, arguendo, that the veteran did give himself a 
tattoo prior to entering service, with regard to the 
veteran's specific contentions that he was an intravenous 
drug user in-service, he has not submitted any documentation 
to suggest that such incidents actually occurred during 
service.  Furthermore, as noted, with regard to drug use, no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

For these reasons, the Board finds that the weight of the 
evidence of record demonstrates that the veteran was not 
exposed to risk factors during his period of active duty 
service, including the risk factor of tattoos, and that the 
risk factor of drug abuse in service may not be considered 
because it constituted willful misconduct by the veteran.  
The statutes and regulations specifically prohibit the grant 
of service connection for such disease as hepatitis C 
incurred during active service that is the result of the 
abuse of drugs, deeming such disease as not incurred in line 
of duty.  In short, no medical opinion or other medical 
evidence relating the veteran's hepatitis C to service or any 
incident of service has been present.  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hepatitis C.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the veteran has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hepatitis C.  The preponderance of the 
evidence is therefore against the veteran's claim of 
entitlement to service connection for hepatitis C.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hepatitis C is not warranted.



ORDER

Service connection for hepatitis C is denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


